                     Case 7:08-cr-00707-KMK Document 189 Filed 04/09/20 Page 1 of 1
Federal Defenders                                                                                  Southern District
                                                                52 DuaneStreet-lOth Floor, NewYor~ NY 10007
OF NEW YORK, INC.                                                        Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                               Souwm District of New York
David E. Patton                                                                                    Jennifer L. Brown
Executive Drreaor                                                                                  Aunme:,-in-Charge
and Attorney-in-Chief

                                                                          April 9, 2020

         BYECF

         The Honorable Kenneth Karas
         United States District Judge
         Southern District of New York
         300 Quarropas Street
         White Plains, New York 10601

         RE:        United States v. Ramel Williams
                    08 CR 707 (KMK)
                    14 CV 4848 (KMK)


         Dear Judge Karas:

               I write with the consent of the Government to respectfully request an
         adjournment of Mr. Williams' sentencing due to the ongoing public health crisis. The
         sentencing is currently scheduled for April 28, 2020.

                    Thank you for your consideration of this request.


                                                                   Respectfully submitted,



                                                                  Tamara L. Giwa
                                                                  Assistant Federal Defender
                                                                  (212) 417-8719

                                                               ffiOfl) I~ d.                ~JL

          cc:       AUSA Christopher Clore (via ECF)      ffi_/y; .J-...£In <2.J}
                                                        arJ.J(W_/(../)t.t)oL
                                                                                      ,,Lt},
                                                                                     lo        u
                                                                                                I I
                                                                                                  3      Jo
                                                        a_/:- /(!}: 30              /1/YJ

                                                                  ~ 6~~n -14,k~"
                                                                     KE~\NETH M. ¥.ARAS V .S.D.J.

                                                                      ///;~/(Jo
